Per Curiam.
— Brian J. Smith, a deputy sheriff, was discharged from service by the sheriff. He appealed, and following a hearing, the Spokane County Civil Service Commission, pursuant to RCW 41.14.110, in lieu of affirming the removal, directed a 30-day suspension. On appeal to superior court, the sheriff maintained the commission exceeded its statutory authority and was arbitrary and capricious. The Superior Court affirmed the commission. We agree.
Pool v. Omak, 36 Wn. App. 844, 678 P.2d 343 (1984) is dispositive of the sheriff's claim the commission exceeded its authority. There this court held that RCW 41.12.090, containing language virtually identical to RCW 41.14.110, allows the commission discretion to modify a disciplinary decision of a police chief by imposing a stricter penalty than the one imposed by the chief. Conversely, the authority to modify carries with it discretion to decrease the penalty. The result dictated by Pool is further supported by cases analyzing city charters which were instituted before RCW 41.14.110, but which contained similar language. State ex rel. Perry v. Seattle, 69 Wn.2d 816, 820, 420 P.2d 704 (1966); State ex rel. Perry v. Seattle, 62 Wn.2d 891, 892, 384 P.2d 874 (1963); State ex rel. Wolcott v. Boyington, 110 Wash. 622, 626, 188 P. 777 (1920). See also Deer-*273ing v. Seattle, 10 Wn. App. 832, 836, 520 P.2d 638, cert. denied, 419 U.S. 1050 (1974).
As to the sheriff's second contention, we have reviewed the record and find the imposition of the lesser penalty here to be neither arbitrary nor capricious. See RCW 34.04.130(6)(f); Pool v. Omak, supra at 846 n.1. See also Helland v. King Cy. Civil Serv. Comm'n, 84 Wn.2d 858, 863, 529 P.2d 1058 (1975); Greig v. Metzler, 33 Wn. App. 223, 226, 653 P.2d 1346 (1982); Benavides v. Civil Serv. Comm'n, 26 Wn. App. 531, 534, 613 P.2d 807 (1980); Porter v. Civil Serv. Comm'n, 12 Wn. App. 767, 769-70, 532 P.2d 296 (1975); In re Hahn, 12 Wn. App. 243, 529 P.2d 484 (1974).
Affirmed.